           Case 1:17-vv-01368-UNJ Document 34 Filed 10/24/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1368V
                                   Filed: September 19, 2018
                                         UNPUBLISHED


    MECHELLE HEAD,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                  Vaccine Administration (SIRVA);
    HUMAN SERVICES,                                          Bursitis

                       Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1


Dorsey, Chief Special Master:
       On September 28, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffers a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) as a result of her October 11, 2016 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.




1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:17-vv-01368-UNJ Document 34 Filed 10/24/18 Page 2 of 2



       On September 14, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case for “petitioner’s right-
side bursitis and related sequelae.” Respondent’s Rule 4(c) Report at 1.
Specifically, respondent indicates that
        [m]edical personnel at the Division of Injury Compensation Programs
        (DICP) have reviewed the petition and medical records filed in this case.
        Based on that review, DICP has concluded that petitioner’s right shoulder
        injury is not consistent with the Qualifications and Aids to Interpretation for
        SIRVA, as defined by the Vaccine Injury Table. 42 C.F.R.
        §100.3(a)(XIV)(B), (c)(10). The third criterion under the Table for
        sustaining a SIRVA claim is that “[p]ain and reduced range of motion are
        limited to the shoulder in which the intramuscular vaccine was
        administered.” Id. at § 100.3 (c)(10)(iii). Here, the record reflects
        symptomatology not limited to petitioner’s shoulder. Ex. 2 at 11 (Oct. 31,
        2016 notation of “weakness; radiation down arm”); Ex. 5 at 1 (Nov. 17,
        2016 report of an “electrical shock sensation in [petitioner’s] right hand”).
Id. at 4-5. Respondent further indicates that
        Notwithstanding the above, the Institute of Medicine (IOM) has determined
        that the “evidence convincingly supports a causal relationship between the
        injection of a vaccine and deltoid bursitis.” INSTITUTE OF MEDICINE, ADVERSE
        EFFECTS OF VACCINES: EVIDENCE AND CAUSALITY 620 (Kathleen R. Stratton
        et al., eds., 2012). In the current case, petitioner’s orthopedist diagnosed
        her with “[r]ight shoulder reactive bursitis, status post flu shot.” Ex. 4 at 5.
        Accordingly, based on the evidence assessed by the IOM, as applied to
        this case, respondent concedes that petitioner has established a
        causation-in-fact case that her October 11, 2016 flu vaccination caused
        her to develop bursitis and related sequelae. Therefore, based on the
        record as it now stands, petitioner has satisfied all legal prerequisites for
        compensation under the Act. See 42 U.S.C. § 300aa-13(a)(1); 42 U.S.C. §
        300aa-11(c)(1)(D)(i).

Id. at 5.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                     s/Nora Beth Dorsey
                                     Nora Beth Dorsey
                                     Chief Special Master
